Citation Nr: 1031181	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  08-05 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial evaluation higher than 20 percent 
for diabetes mellitus, type II with peripheral neuropathy, 
nephropathy, and erectile dysfunction.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 
1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In January 2006, the RO denied entitlement to service connection 
for PTSD on the grounds that the disability had not been 
demonstrated.  Notice of the decision was sent to the Veteran on 
January 17, 2006.  A VA treatment record dated January 12, 2007, 
shows that the Veteran received a diagnostic impression of PTSD.  
This evidence related to the basis for the prior denial and 
raised a reasonable possibility of substantiating the claim.  As 
such it was new and material.  38 C.F.R. § 3.156(a) (2009).  When 
VA receives new and material evidence within the one-year appeal 
period following notice of a decision, the decision will be 
considered as having been filed in conjunction with the pending 
claim.  38 C.F.R. § 3.156(b) (2009).  Effectively, the prior 
decision does not become final.  Muehl v. West, 13 Vet. App. 159, 
161 (1999).  Accordingly, while the Veteran did not submit a 
notice of disagreement with the January 2006 denial of service 
connection for PTSD, and subsequently filed a new claim for 
service connection, new and material evidence is not required to 
reopen the claim.


FINDINGS OF FACT

1.  The Veteran has PTSD as a result of in-service combat 
stressors.

2.  The Veteran's type II diabetes mellitus requires medication 
and restricted diet for control, but no regulation of activities.

3.  The Veteran has nephropathy as a manifestation of diabetes 
mellitus that causes daytime voiding intervals to be between two 
and three hours.

4.  The Veteran has mild peripheral neuropathy of the right lower 
extremity as a manifestation of diabetes mellitus.

5.  The Veteran has mild peripheral neuropathy of the left lower 
extremity as a manifestation of diabetes mellitus.


CONCLUSIONS OF LAW

1.  PTSD was incurred as a result of service.  38 U.S.C.A. §§ 
1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2009).

2.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus, type II, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.119, Diagnostic Code 7913 (2009).

3.  The criteria for an evaluation of 10 percent for nephropathy 
as secondary to his diabetes mellitus have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.115a, 
Diagnostic Code 7507 (2009).

4.  The criteria for an evaluation of 10 percent for peripheral 
neuropathy of the right lower extremity have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.124a, Diagnostic Code 8521 (2009).

5.  The criteria for an evaluation of 10 percent for peripheral 
neuropathy of the left lower extremity have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.124a, Diagnostic Code 8521.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).

Pursuant to the VCAA, upon receipt of complete or substantially 
complete application for benefits, and prior to an initial 
unfavorable decision, VA must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Since the Board is granting the claim for service connection for 
PTSD, the claim is substantiated, and there are no further VCAA 
duties.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and VA treatment records.  In addition, 
VA examinations were provided.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  There is no reported evidence that has not been 
obtained.

The Veteran has reported that he is receiving benefits from the 
Social Security Administration (SSA) but that he is receiving the 
benefit for vascular disease.  The Board does not find that these 
records would be relevant to the claims before the Board.  For 
these reasons, these records do not need to be obtained before 
these issues can be adjudicated.  Golz v. Shinseki, 590 F.3d 
1317, 1321 (Fed. Cir. 2010) (VA had no duty to obtain SSA records 
that pertained to disabilities not on appeal).

No further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will 
address the merits of the claim.

II.  Service Connection for PTSD

Legal Criteria 

Service connection will be granted for disability resulting from 
injury suffered or disease contracted during active service, or 
for aggravation of a pre-existing injury suffered, or disease 
contracted, during such service.   38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) 
(DSM IV)); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  ) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  38 
C.F.R. § 3.304(f)(3)(effective July 13, 2010).  

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494- 95 (lay person may provide eyewitness account 
of medical symptoms).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends he incurred PTSD during active duty as a 
result of seeing dead bodies, fearing for a buddy that had not 
returned from the field, and seeing a news report of a fellow 
soldier return from Vietnam after being a prisoner of war.  The 
Veteran and his representative also noted that the Veteran was 
exposed to mortar, rocket, artillery, and small weapon attacks 
while in Vietnam.

The medical evidence of record establishes that the Veteran has 
been diagnosed as having PTSD by a VA health care provider.  The 
medical evidence also establishes a link between the Veteran's 
symptoms and his in-service stressors.  A VA physician stated in 
an October 2007 letter that the Veteran's PTSD was undoubtedly 
from trauma in Vietnam, which included very traumatic and even 
life threatening experiences.   

Regulations involving PTSD, that became effective July 13, 2010, 
state that if a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  Here, a VA physician and not a psychologist 
or psychiatrist found that the Veteran's current PTSD is related 
to the Veteran's traumatic experiences in Vietnam.  Therefore, it 
does not appear that service connection can be granted under this 
basis.  

In the alternative, the Board is required to determine whether 
the evidence supports a finding that the Veteran engaged in 
combat, in which case no credible supporting evidence would be 
needed.

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 264 
(2004).  A determination that a veteran engaged in combat with 
the enemy may be supported by any evidence which is probative of 
that fact, and there is no specific limitation of the type or 
form of evidence that may be used to support such a finding.  
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim 
that a veteran engaged in combat may include the veteran's own 
statements and an "almost unlimited" variety of other types of 
evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  

The Veteran has reported that he experienced mortar, rocket, 
artillery and small arms fire while serving in Vietnam.  He has 
also reported that he felt that his life was threatened on 
several occasions while in Vietnam.  

Although the Veteran does not report having served in combat, the 
Veteran has experienced enemy fire which can constitute 
participation in combat under Sizemore.  The Board finds that the 
Veteran's fairly consistent report of combat stressors, namely 
receiving enemy fire, are credible.  There is no evidence against 
his reports.  The evidence is; therefore, in favor of a finding 
that he engaged in combat.   

In light of the foregoing, all of the requirements for service 
connection for PTSD are satisfied.  Accordingly, service 
connection is warranted for PTSD.

III.  Entitlement to a higher initial evaluation for diabetes 
mellitus

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection for 
the disability at issue, as here, multiple ("staged") ratings may 
be assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 
(1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

A 20 percent evaluation for diabetes mellitus contemplates 
diabetes mellitus requiring insulin and restricted diet, or an 
oral hypoglycemic agent and restricted diet.  A 40 percent 
evaluation is assigned in cases requiring insulin, restricted 
diet, and regulation of activities.  A 60 percent evaluation is 
warranted in cases requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent evaluation contemplates cases requiring 
more than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or complications 
that would be compensable if separately evaluated.  Compensable 
complications of diabetes are to be evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part of 
the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

In this case, the assigned 20 percent evaluation for diabetes 
mellitus was predicated on an April 2007 VA physician statement.  
The physician noted that the Veteran's diabetes mellitus required 
insulin and restricted diet, or oral hypoglycemic agent and 
restricted diet.  The physician also stated that the Veteran had 
no complications that were directly due to diabetes mellitus.  

Since that time, the RO has found that the Veteran's erectile 
dysfunction, nephropathy, and peripheral neuropathy are related 
to his service-connected diabetes; however, the RO did not find 
that a compensable evaluation was warranted and did not assign a 
separate evaluation for these disabilities.  

The Board will first consider whether a higher initial evaluation 
is warranted for the Veteran's service-connected diabetes 
mellitus.  

As noted above, in April 2007, a VA physician opined that the 
Veteran's diabetes mellitus required insulin and restricted diet 
or oral hypoglycemic agent and restricted diet.  

In February 2010, the Veteran was afforded a VA examination for 
his service-connected diabetes mellitus.  The examiner opined 
that the Veteran's diabetes was stable with medication, with no 
change in medication for the last three years.  The Veteran also 
had no change to his low carbohydrate diet.  The Veteran had no 
limitation of exercise or activity.  There was no hyperreaction 
to hyporeactions requiring hospitalization, and the Veteran 
denied taking insulin.

In the absence of a regulation of activities due to type II 
diabetes mellitus, or such symptoms as episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, the 
Board finds no basis for an evaluation in excess of 20 percent 
under Diagnostic Code 7913.  

The Court has held that to satisfy the requirements of Diagnostic 
Code 7913 there must be medical evidence of regulation of 
activities.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  
There is no such evidence in this case.  The medical evidence is 
to the contrary of a finding that there is restriction of 
activities.

The Camacho Court also held that to meet the schedular criteria 
for any particular percentage evaluation under Diagnostic Code 
7913, each symptom described in the criteria for that percentage 
must be demonstrated.  Because the evidence does not show the 
requisite restriction of activities, the Veteran does not meet 
the criteria for a schedular evaluation in excess of 40 percent.

Regarding further considerations, the Board is aware that the 
Veteran has been noted to have several diabetic complications for 
which separate evaluations have not been established, including 
erectile dysfunction, nephropathy and peripheral neuropathy.  

The evidence is against a finding the grant of a higher initial 
rating for diabetes mellitus at any time since the effective date 
of service connection.

A. Entitlement to a separate compensable evaluation for erectile 
dysfunction

The Veteran's reported erectile dysfunction has not been 
accompanied by objective examination findings of deformity, and 
an examination of the genitalia from January 2009 was within 
normal limits.  This disorder thus warrants no further 
consideration as a basis for an increased evaluation under 
Diagnostic Code 7913 or for a separate compensable evaluation 
under 38 C.F.R. § 4.115b, Diagnostic Code 7522, under which a 20 
percent evaluation is assigned for deformity of the penis with 
loss of erectile power.  He has been granted special monthly 
compensation for the loss of use of a creative organ.

B.  Entitlement to a separate compensable evaluation for 
nephropathy

Under 38 C.F.R. § 4.115a, diseases of the genitourinary system 
are generally evaluated on the basis of renal or voiding 
dysfunctions, infections, or a combination of these. The rating 
schedule provides descriptions of various levels of disability in 
each of these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only the 
predominant area of dysfunction shall be considered for rating 
purposes.  Since the areas of dysfunction described below do not 
cover all symptoms resulting from genitourinary diseases, 
specific diagnoses may include a description of symptoms assigned 
to that diagnosis.

In cases of renal dysfunction, a zero percent evaluation is 
assigned for albumin and casts with a history of acute nephritis; 
or, hypertension non-compensable under Diagnostic Code 7101.  A 
30 percent evaluation is warranted for albumin constant or 
recurring with hyaline and granular casts or red blood cells; or, 
transient or slight edema or hypertension at least 10 percent 
disabling under Diagnostic Code 7101.  A 60 percent evaluation is 
in order for constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 percent 
disabling under Diagnostic Code 7101.  An 80 percent evaluation 
is warranted for persistent edema and albuminuria with blood urea 
nitrogen (BUN) of 40 to 80mg%; or, creatinine 4 to 8mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  A 100 percent 
evaluation contemplates cases requiring regular dialysis, or 
precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; or, BUN more than 
80mg%; or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.

Cases of voiding dysfunction are rated as either urine leakage, 
frequency, or obstructed voiding.  

With continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence, a 20 percent 
evaluation is warranted for a disability requiring the wearing of 
absorbent materials which must be changed less than two times per 
day.  A 40 percent evaluation is in order for a disability 
requiring the wearing of absorbent materials which must be 
changed two to four times per day.  A 60 percent evaluation 
contemplates the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times per day.

In cases of urinary frequency, a 10 percent evaluation is 
warranted for a daytime voiding interval between two and three 
hours, or awakening to void two times per night.  A 20 percent 
evaluation contemplates cases of a daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night.  A 40 percent evaluation is assigned in cases of 
a daytime voiding interval less than one hour, or awakening to 
void five or more times per night.

In cases of obstructed voiding, a zero percent evaluation 
contemplates obstructive symptomatology with or without stricture 
disease requiring dilatation one to two times per year.  A 10 
percent evaluation is in order for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased force 
of stream) with any one or combination of the following: post-
void residuals greater than 150 cc, urometry with a markedly 
diminished peak flow rate (less than 10 cc/sec), recurrent 
urinary tract infections secondary to obstruction, and stricture 
disease requiring periodic dilation every two to three months.  A 
30 percent evaluation is warranted for urinary retention 
requiring intermittent or continuous catheterization.  

In cases of urinary tract infections, a 10 percent evaluation is 
warranted for long-term drug therapy, with one to two 
hospitalizations per year and/or requiring intermittent intensive 
management.  A 30 percent evaluation contemplates recurrent 
symptomatic infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management.  In cases of poor renal function, the 
urinary tract infection is to be rated as renal dysfunction.

In January 2009, the Veteran was afforded a VA examination.  The 
examiner diagnosed nephropathy.  The Veteran reported daytime 
urinary intervals of two to three hours and that he voided once 
per night.  He also reported urgency, weak stream, and dribbling.  
He noted some urinary leakage but no need for absorbent material.  
Examination of the bladder and urethra was normal.  

The Veteran's nephropathy can be rated as arteriolar 
nephrosclerosis.  The predominant symptoms of the Veteran's 
nephropathy involve urinary frequency.  Under 38 C.F.R. §4.115a, 
a 10 percent evaluation is warranted for a daytime voiding 
interval between two and three hours.  As the January 2009 VA 
examination showed daytime urinary intervals between two and 
three hours, a 10 percent evaluation is warranted.  As daytime 
voiding intervals are not between one and two hours, a higher 20 
percent evaluation is not warranted. 

The Board has contemplated whether a higher evaluation for 
nephropathy is warranted under any other diagnostic code but has 
found none.  Therefore, a separate 10 percent evaluation, but no 
more, for nephropathy is warranted.

C.  Entitlement to a separate compensable evaluation for 
peripheral neuropathy

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, a 10 percent 
evaluation contemplates mild incomplete paralysis of the external 
popliteal (common peroneal) nerve.  A 20 percent evaluation is 
warranted for moderate incomplete paralysis.  A 30 percent 
evaluation is assigned for severe incomplete paralysis.  A 40 
percent evaluation is warranted for complete paralysis, with foot 
drop and slight droop of first phalanges of all toes, an 
inability to dorsiflex the foot, extension (dorsal flexion) of 
proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; or anesthesia covering the entire dorsum of 
foot and toes.

In November 2007, the Veteran complained of numbness in his foot. 

A November 2007 Electroneuromyographic (EMG) study showed very 
mild primarily demyelinating sensory motor peripheral neuropathy.  
Specifically, nerve conduction testing of the bilateral peroneal 
motor nerves revealed mild distal slowing with an absent right 
peroneal F response.

The January 2009 VA examiner diagnosed mild peripheral neuropathy 
involving both thumbs and both forefeet.  The disability caused 
decreased mobility and pain.  The examiner opined that the 
Veteran's complaints of pain in his thumb and forefeet were not 
at least as likely as not related to the mild neuropathy shown on 
the EMG.  Despite this, the examiner stated that the Veteran had 
very mild peripheral neuropathy per the EMG study that was 
associated with diabetes.  

In February 2010, the Veteran was afforded a VA examination for 
peripheral neuropathy.  He reported bilateral hand and thumb 
pain.  The examiner diagnosed radial neuritis that might likely 
be associated with cervical disk problems and was less likely 
associated with diabetes per past EMG results.  The Veteran 
reported no problems with his feet.  

The Board finds that the degree of symptomatology resulting from 
diabetic neuropathy of the lower extremities is mild in degree.  
Although the examination and EMG have shown very mild neuropathy, 
the Board has resolved all doubt in his favor and finds that a 10 
percent evaluation is warranted for each lower extremity for 
symptoms equating to mild incomplete paralysis under Diagnostic 
Code 8521.

At the same time, the Veteran's lower extremity neuropathy cannot 
be properly described as moderate in degree.  Several opinions 
state that although the Veteran has mild peripheral neuropathy, 
the Veteran's complaints of pain in his leg and hands are not due 
to his mild peripheral neuropathy.  As such, there exists no 
basis for the assignment of initial evaluations in excess of 10 
percent.

Also, the Board does not find that a compensable evaluation is 
warranted for upper peripheral neuropathy.  The February 2010 VA 
examiner diagnosed the Veteran with radial neuritis and not 
peripheral neuropathy of his upper extremities.  Furthermore, the 
EMG results did not show peripheral neuropathy of the upper 
extremities.   

In summary, the evidence does not support an initial evaluation 
in excess of 20 percent for type II diabetes mellitus, and the 
claim for that benefit must be denied.  The evidence does show 
that the criteria for a separate 10 percent evaluation for 
nephropathy have been met.  The evidence also shows that the 
criteria for a 10 percent evaluation, though not more, have been 
met for right and left lower extremity diabetic neuropathy in 
this case.  To this extent, the claims are granted.  38 C.F.R. § 
4.7.
   
IV.  Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  The question of an extraschedular rating is 
a component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.

In this case, the Veteran's disabilities are rated under 
diagnostic codes that evaluate symptomatology of diabetes 
mellitus, nephropathy, and nerve paralysis.   These Diagnostic 
Codes essentially takes into account the symptoms reported in the 
record.  As such, the schedule is adequate to evaluate the 
disability, and referral for consideration of an extraschedular 
rating is not warranted.  Since the schedular evaluation 
contemplates the claimant's level of disability and 
symptomatology, the Board does not need to determine whether an 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  

TDIU

The Court has held that TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU 
is granted where a Veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. 
§ 4.16 (2008).  

Despite this, the Board notes that the Veteran has stated that he 
does not wish to pursue a claim for TDIU at this time.  The 
record shows that at the February 2010 examination, the Veteran 
reported that he had worked as a banker until two years ago, when 
he would have been approximately 65 years old.  The Veteran is 
not alleging that his service connected disabilities currently 
cause unemployability and there is no other evidence to this 
effect.  The Board will, therefore, not further consider this 
element of the claim.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to an initial evaluation higher than 20 percent for 
type II diabetes mellitus is denied.

Entitlement to a separate 10 percent evaluation for nephropathy 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.
 
Entitlement to a separate 10 percent evaluation for diabetic 
neuropathy of the right lower extremity is granted.

Entitlement to a separate 10 percent evaluation for diabetic 
neuropathy of the left lower extremity is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


